Citation Nr: 0837837	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disability, to include as due 
to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reopened the previously 
denied claims of entitlement to service connection for a 
lumbar spine disability and a cervical spine disability.  The 
August 2006 rating decision granted the veteran's claim for a 
lumbar spine disability and assigned a 10 percent disability 
rating, but denied the veteran's claim for a cervical spine 
disability.

The veteran submitted a notice of disagreement with the 
denial of his cervical spine claim in September 2006 and 
perfected his appeal in April 2007.  The veteran did not 
express disagreement with the assignment of the 10 percent 
disability rating for his lumbar spine disability.  Thus, 
this issue is not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Despite the veteran's statements that he did not file a claim 
of entitlement to service connection for a cervical spine 
disorder in 1976, it is clear that he did.  In order to 
establish jurisdiction over the issue of entitlement to 
service connection for a cervical spine disability, the Board 
must first consider whether new and material evidence has 
been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  Additional evidence was submitted at 
the time of the veteran's Travel Board hearing.  The veteran 
specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).  

It appears from the transcript of the Travel Board hearing, 
that the veteran wishes to file a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability.  This 
claim is REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for a cervical 
spine disability, to include as due to service-connected 
lumbar spine disability, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine 
disability in a decision issued in November 1976.

2.  Evidence submitted subsequent to the RO's November 1976 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1976 decision denying the veteran's 
claim of entitlement to service connection for a cervical 
spine disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
cervical spine disability has been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
cervical spine disability, to include as due to service-
connected lumbar spine disability.
The RO's November 1976 decision denied the veteran's claim of 
entitlement to service connection for cervical spine 
disability.  At the time of the November 1976 denial, the 
veteran's service treatment records dated from August 1973 to 
August 1976 were of record.  The veteran failed to appear for 
his VA examination, scheduled in September 1976.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  In November 1976, the 
veteran's claim was denied because he failed to report to a 
scheduled VA examination to determine the nature and etiology 
of his claimed upper back pain.  As such, there was no 
evidence of a current disability.

Objective evidence has been added to the record since the 
November 1976 denial, including VA treatment records, private 
treatment records and a VA medical examination.  This 
evidence is not cumulative and redundant.  It had not been 
submitted before.  Since the evidence relates to crucial 
question in the veteran's case, i.e., whether a current 
disability exists, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.


ORDER


The application to reopen the claim of entitlement to service 
connection for a cervical spine disability, to include as due 
to service-connected lumbar spine disability, is granted, 
and, to that extent only, the appeal is granted.  


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
on the merits.

Since the veteran's original denial of entitlement to service 
connection for a cervical spine disability in November 1976, 
he has submitted evidence sufficient to establish that he 
currently suffers from cervical degenerative disc disease.  
One question remaining is that of medical nexus on a direct 
or secondary basis.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In reviewing the evidence, it appears that the VA examination 
provided to the veteran in August 2006 did not address the 
veteran's cervical spine.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  As 
such, the veteran must be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding medical treatment records 
for the veteran, dated 2007 to the 
present.  The RO/AMC should also obtain 
any outstanding VA treatment records 
from the Mt. Vernon, Missouri VA Medical 
Center.  Additionally, the veteran 
should be requested to provide any 
additional information regarding 
treatment following his motor vehicle 
accident (MVA) in April 2007.

2.  Thereafter, the veteran should be 
scheduled for a new VA spine 
examination with an appropriate 
examiner to determine the nature and 
etiology of any diagnosed cervical 
spine disability.  The examiner should 
review pertinent documents in the 
veteran's claims file in conjunction 
with the examination and so state in 
the examination report.  The examiner 
should also address the impact of the 
veteran's April 2007 MVA on any 
diagnosed cervical spine disability.

First, the examiner should state 
whether it is at least as likely as not 
that any diagnosed disability of the 
cervical spine is the result of a 
disease or injury in service.  If not 
directly related to service, the 
examiner should then state whether it 
is at least as likely as not that any 
diagnosed cervical spine disability is 
proximately due to, or the result of, 
the veteran's service-connected lumbar 
spine disability.  The examiner should 
also opine as to the medical 
probability (less likely than not; at 
least as likely as not; or more likely 
than not) that any current cervical 
spine disability is permanently 
aggravated (increase 


in severity of the underlying disorder 
beyond the natural progression) by the 
veteran's service-connected lumbar 
spine disability.  A thorough rationale 
should be provided for any opinion 
expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


